Citation Nr: 1104910	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to a higher initial disability evaluation for 
posttraumatic stress disorder (PTSD), rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1968, 
including combat service in Vietnam, and his decorations include 
the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a November 2008 decision by the Department of 
Veterans Affairs (VA) Manchester, New Hampshire, Regional Office 
(RO).

In August 2010, the Veteran and his spouse testified before the 
undersigned Acting Veterans Law Judge, at a videoconference 
hearing.  Subsequently, the Veteran submitted additional evidence 
related to the present matter under review with an August 2010 
statement, waving his right to have this additional evidence 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2010).  Accordingly, the Board will consider both the 
aforementioned hearing testimony and additional evidence in the 
adjudication of this appeal.  

In an August 2010 correspondence, the Veteran submitted VA 
regulations pertaining to service connection claims based 
on exposure to ionizing radiation, suggesting a desire to 
seek service connection for a disorder on this basis; 
however, the Veteran did not specify any 
condition/disorder.  As such, the Board refers this matter 
to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.  


FINDINGS OF FACT

1.  Since June 24, 2008, the Veteran's PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
near- continuous depression affecting his ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); and difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

2.  Since June 24, 2008, the Veteran's PTSD was not manifested by 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating of 70 
percent, and no more, have been met, since June 24, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, 
however, the Veteran's claim was for service connection, which 
was granted, and he now appeals the rating that was assigned.  
Since his initiating claim was granted, no further notice under 
the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service and VA 
treatment records, and he has not indicated there are any 
additional records, to include private treatment records, that VA 
should seek to obtain on his behalf.  Further, the Veteran has 
been provided an appropriate VA examination and his hearing 
request has been honored.  As the Board has no notice of any 
additional relevant evidence not of record and since VA made all 
reasonable efforts to obtain evidence necessary to substantiate 
the Veteran's claim, VA need provide no further assistance with 
the development of evidence.

As previously indicated, the Veteran was provided a VA 
examination in connection with his present claim, but at his 
August 2010 hearing, the Veteran indicated his condition had 
worsened since this examination.  Generally, VA is required to 
afford a contemporaneous VA examination to assess the current 
nature, extent, and severity of a service connected disability, 
when a competent assertion is made that the condition has 
worsened since the last examination.  See 38 U.S.C.A. § 5103A 
(West 2002); Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Nonetheless, in the present circumstance, both the lay and 
medical evidence of record confirms that the Veteran has 
maintained full-time employment, with the same employer for 
nearly 40-years.  What is more, the Veteran continues to maintain 
relationships with his children and wife, of nearly 42-years.  
Thus, even assuming the Veteran's psychiatric condition worsened 
since his last VA psychiatric examination, the evidence 
affirmatively shows that he cannot satisfy the 100 schedular 
criteria which contemplate total occupational and social 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  
Moreover, the Board finds the available evidence of record to be 
sufficient to evaluate the current state of the Veteran's PTSD 
making an additional examination unnecessary.  See Procelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, additional efforts 
to assist the Veteran, to include affording him another VA 
psychiatric examination, would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
to the veteran are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the August 
2010 hearing, the Acting Veterans Law Judge (AVLJ) fully 
explained the issue on appeal, the basis for the prior 
determination and suggested additional pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or outstanding at the time of the hearing.  Indeed, 
the AVLJ held the record open for the receipt of that evidence, 
which as noted above was subsequently submitted by the Veteran.  
In addition, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or 
identified any prejudice in the conduct of the Board hearing.  
Further, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran and his representative, 
through testimony and the hearing presentation, demonstrated 
actual knowledge of the elements necessary to substantiate the 
increased disability evaluation claim.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

Merits

By way of background, a November 2008 rating decision granted the 
Veteran service connection for PTSD, assigning an initial 
disability evaluation of 30 percent.  The Veteran filed a notice 
of disagreement (NOD), with respect to the disability evaluation 
assigned, and perfected an appeallate review of this rating 
decision.  Prior to the matter being certified to the Board, the 
RO granted the Veteran an initial 50 percent disability 
evaluation.  At his August 2010 hearing, the Veteran asserted 
that his PTSD warrants either a 50 percent or a 70 percent 
disability evaluation; however, the Veteran's representative 
advised the Veteran, and asserted to the Board, the Veteran's 
disability most closely approximates the criteria for a 70 
percent evaluation and no more.  The Board will now review the 
Veteran's initial increased PTSD disability evaluation claim.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the Veteran 
is appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Additionally, in determining the present 
level of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected PTSD is presently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the 
following ratings for psychiatric disabilities.  A 50 percent 
disability rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating contemplates occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating contemplates total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The record contains a July 2008 VA primary care note, reflecting 
the Veteran's then suspected PTSD diagnosis.  At this time, the 
VA physician stated that the Veteran had been "exposed to 
several life-changing dramatic events," while serving in 
Vietnam, and noted that the Veteran's wife reported "very 
difficult times in their early marriage, and extremely difficult 
time [sic] his discharge and even [present] problems that stem 
back to these issues."  

In October 2008, the Veteran was provided a VA psychological 
examination.  At the examination, he reported strained family and 
social relationships due to his physically and verbally abusive 
behavior.  On mental status examination, no thought or 
communication impairments were noted, nor was there any evidence 
of delusions, hallucinations or inappropriate behavior.  
Nonetheless, the examiner noted the Veteran's PTSD-related 
passive homicidal ideation, mild short-term memory difficulties, 
feelings of depression, chronic sleep impairment, nightmares, 
intrusive thoughts, hyper-startle response and decreased interest 
in leisurely pursuits.  What is more, the examiner stated that, 
although the Veteran had sustained long-term employment, his PTSD 
symptomatology resulted in his need to work in isolation and 
created interpersonal difficulties.  Ultimately, the examiner 
reported the presence of mild occupational impairment and 
moderate social impairment.  

The Vet Center also examined the Veteran, in February 2009.  At 
this time, the Veteran's mental status examination was normal, 
and there was no evidence of any thought disorder.  Nonetheless, 
the report reflects PTSD related recurrent nightmares, intrusive 
thoughts and a loss of interest in prior hobbies and enjoyable 
activities.  The Vet Center professional recorded the Veteran's 
PTSD related emotional numbing, social isolation, chronic 
irritability and anger and need to pace his home at night.  As a 
result of his diagnosed PTSD, the Veteran also became quick 
tempered and easily angered, which negatively impacted his 
familial, social and professional relationships.  The Veteran's 
spouse also reported a significantly strained marital 
relationship and hinted that PTSD symptoms might result in 
dissolution of the union.  

An August 2010 statement from the Veteran's treating VA medical 
professional has also been associated with the claims folder.  
This statement details the Veteran's PTSD symptoms, including 
intrusive thoughts, nightmares, severe sleep impairment, memory, 
concentration and cognition impairments, irritability and panic 
attacks.  Further, the statement confirms the Veteran's 
disciplinary problems and need of an isolated environment at 
work, as to "limit his exposure to others, ease his anxieties 
and chances of getting into conflicts with co-workers."  The VA 
medical professional also indicated that the Veteran's PTSD 
resulted in increased arousal, hyper-vigilance and frequent 
outburst of anger/rage, contributing to poor marital, familial 
and professional relationships.  

In addition to the records highlighted herein, the competent and 
credible testimony offered by the Veteran and his spouse relating 
to the nature and severity of the Veteran's PTSD, their numerous 
statements and various medical records have also been associated 
with the claims folder.  Although each is not summarized in 
detail, these pieces of evidence are consistent with the evidence 
discussed above and without question has been considered in 
evaluating the Veteran's claim.

Based on the evidence of record, the Board finds that the 
Veteran's disability picture, for the entire period under review, 
most closely approximates a 70 percent disability evaluation.  
Initially, the Board finds the August 2010 sworn testimony of the 
Veteran and his spouse to be competent and credible, with respect 
to PTSD related symptomatology, to include suicidal ideation.  
See Board Hearing Trans., pp.6-7, Aug. 19, 2010; Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, the 
Veteran's impaired impulse control and episodes of unprovoked 
irritability and violence are detailed in the August 2010 VA 
medical professional's statement and the February 2006 Vet Center 
examination report.  The February 2009 Vet Center examination 
report also confirmed the presence of PTSD-related obessional 
rituals (i.e. pacing his home at night), which interfere with the 
Veteran's sleep-a routine activity.  Further, the October 2008 VA 
and February 2007 Vet Center examination reports both document 
PTSD-related anxiety and significantly impaired stress coping 
skills, requiring the Veteran to work in isolation at his place 
of employment.  Additionally, the medical and lay evidence 
sufficiently confirm the Veteran's near constant depression, 
anger and irritability, impairing his ability to establish and 
maintain effective social and/or professional relationships.  In 
light of the aforementioned factors and other relevant evidence 
of record, the Board finds that, during the pendency of the 
present appeal, the Veteran's PTSD symptomatology most closely 
approximates a 70 percent disability rating.

Nonetheless, the preponderance of the evidence shows that the 
Veteran is not entitled to a 100 percent disability rating.  The 
evidence of record confirms the Veteran being oriented to all 
spheres.  Further, the evidence shows that he has not 
demonstrated grossly inappropriate behavior or an intermittent 
inability to perform activities of daily living.  What is more, 
the evidence does not show, and indeed, the Veteran does not 
report, that he is a persistent threat to himself or others, has 
persistent delusion or hallucinations, or has memory loss for 
names of close relative or his own name.  Moreover, although 
there is medical evidence confirming the Veteran's employment, 
there is no evidence, nor does the Veteran contend, that he 
experiences total occupational impairment.  To the contrary, his 
August 2010 sworn testimony, and the other evidence of record, 
confirms that he has been continually employed with the same 
employer for approximately 40 years.  There is also evidence of 
impaired occupational and social relationships, but there is no 
evidence of total social and/or occupational relationship 
impairment, as he maintains, albeit strained, relationships with 
his family and friends.  Thus, the Board finds that there is 
insufficient evidence of record as to warrant assignment of a 100 
percent schedular disability evaluation.  

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's level of the Veteran's PTSD disability.  There is 
evidence that the Veteran's PTSD is productive of some 
occupational and social impairment, which are contemplated by the 
rating presently assigned and the applicable rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.


ORDER

An initial rating of 70 percent, and no more, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


